October 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
NEW CONCEPT TRADE INCORPORATED AKA AND DBA NEW CONCEPT
 TRADE, INC., NEW CONCEPT TRADE, AND SHEHZAD SADARUDDIN
         AKA AND BSPA SHEHZAD SADWDDIN, Appellants

NO. 14-13-00601-CV                          V.

QUALITY KING FRAGRANCE, INC. DBA QUALITY FRAGRANCE GROUP,
                           Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 9, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, New Concept Trade Incorporated AKA and DBA New Concept Trade,
Inc., New Concept Trade, and Shehzad Sadaruddin AKA and BSPA Shehzad
Sadwddin, jointly and severally.
      We further order this decision certified below for observance.